PER Cueiam:
The defendant contends that the technical requirements for placing a suspended prison sentence into effect were not observed in this case. Even if his claim were substantiated, it is apparent that no substantial disadvantage to him has resulted.
Since he must serve an eighteen months’ sentence in the assault case referred to above, it will be to his benefit to be freed of the suspended sentence in this case by serving it concurrently with the other sentence.
This, of course, does not relieve the defendant of the responsibility of supporting his minor children, and he is still subject to prosecution for any future, and wilful, failure to do so.
No error.